Proceeding pursuant to article 78 of the Civil Practice Act, to review and annul a determination by respondent, suspending for 30 days, petitioner’s license to operate a motor vehicle, for gross negligence in violation of paragraph (e) of subdivision 3 of section 510 of the Vehicle and Traffic Law. By order of the Supreme Court, Queens County, dated February 9; 1961, the proceeding was transferred to this court for disposition. Determination annulled, without costs. In our opinion, the evidence adduced was insufficient to sustain respondent’s determination that petitioner had operated his motor vehicle in a manner showing a reckless disregard for the life or property of others. Nolan, P. J., Ughetta, Christ and Brennan, JJ., concur; Beldock, J., dissents and votes to affirm respondent’s determination, with the following memorandum: Petitioner was traveling in the extreme right lane of three lanes of traffic. *1008He tried to get to the second lane when the roadway narrowed to two lanes. In doing so, he struck the Gadinis car in the extreme left lane. In my opinion, this is gross negligence within the meaning of the statute.